On Motion for Rehearing.
The facts as stated in the original opinion were laboriously eked out of the obscurity and confusion which envelop the record. In her motion for rehearing appellant complains that some of the facts were inaccurately stated. We have gone back into the record for verification, and conclude that the statement of the case made in the original opinion is substantially correct concerning material matters, and conforms to recitals in the judgment which are conclusive upon this court. We will add this simple observation, that it was not shown in her pleadings that, but for appellee’s alleged promise to postpone the trustee’s sale, appellant could and would have procured the necessary funds and paid her debt and rescued her property from the hammer.
Appellant’s motion will be overruled.